          Case 6:20-cv-00579-ADA Document 19 Filed 10/02/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a
   BRAZOS LICENSING AND                                  Case No. 6:20-cv-00571-ADA
   DEVELOPMENT,                                          Case No. 6:20-cv-00572-ADA
                                                         Case No. 6:20-cv-00573-ADA
          Plaintiff,                                     Case No. 6:20-cv-00574-ADA
                                                         Case No. 6:20-cv-00575-ADA
   v.                                                    Case No. 6:20-cv-00576-ADA
                                                         Case No. 6:20-cv-00577-ADA
   GOOGLE LLC,                                           Case No. 6:20-cv-00578-ADA
                                                         Case No. 6:20-cv-00579-ADA
          Defendant.                                     Case No. 6:20-cv-00580-ADA
                                                         Case No. 6:20-cv-00581-ADA
                                                         Case No. 6:20-cv-00582-ADA
                                                         Case No. 6:20-cv-00583-ADA
                                                         Case No. 6:20-cv-00584-ADA
                                                         Case No. 6:20-cv-00585-ADA

                                                         JURY TRIAL DEMANDED

                        JOINT CASE READINESS STATUS REPORT

TO THE HONORABLE COURT:

        Plaintiff WSOU Investments, LLC and Defendant Google LLC, hereby provide the

following status report in advance of the initial Case Management Conference (CMC).

                                FILING AND EXTENSIONS

        Plaintiff WSOU filed a complaint in each of the above-numbered cases on June 29, 2020.

There has been one extension for a total of 45 days in all cases except in WSOU Investments LLC

v. Google LLC, No. 6:20-cv-00571; in that case, there were two extensions for a total of 45 days;

a first extension for 45 days, and a second extension after WSOU filed a first amended complaint

on August 5, 2020, covering the same period and ensuring that Google’s Rule 12 responses all

fell on the same day.




                                              –1–
         Case 6:20-cv-00579-ADA Document 19 Filed 10/02/20 Page 2 of 5




                           RESPONSES TO THE COMPLAINTS

       Defendant filed an answer in the following cases on September 11, 2020: -00571, -

00572, -00573, -00574, -00576, -00578, -00579, -00581, -00582, -00583, and -00584.

                                    PENDING MOTIONS

       Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) in the following cases on

September 11, 2020: -00575, -00577, -00580, and -00585. There are no other pending motions.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       The above-numbered cases were all filed by Plaintiff against Defendant in this District.

There are no known related cases.

                          IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings with respect to the patents asserted

in the above-numbered cases.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Based on the current understanding of Defendant’s products, Plaintiff intends to assert in

the infringement contentions the following number of claims:

             Case                      Number of Patents                Number of Claims

            -00571                              1                                9

            -00572                              1                               14

            -00573                              1                                5

            -00574                              1                               21

            -00575                              1                               12

            -00576                              1                                7

            -00577                              1                               20

            -00578                              1                                4



                                              –2–
          Case 6:20-cv-00579-ADA Document 19 Filed 10/02/20 Page 3 of 5




             -00579                              1                                26

             -00580                              1                                41

             -00581                              1                                12

             -00582                              1                                4

             -00583                              1                                5

             -00584                              1                                5

             -00585                              1                                6


                        APPOINTMENT OF TECHNICAL ADVISOR

        The parties are discussing whether appointment of a technical adviser would be beneficial

and will so advise the Court in the coming weeks.

                                MEET AND CONFER STATUS

The parties raise the following pre-Markman issues:

        Conduct of Markman Hearing – the parties understand that the Court has scheduled

these cases for Markman on March 25-26, 2021. The parties are meeting and conferring and will

make a proposal to the Court for orderly presentation of the claim construction issues presented

in the above-numbered cases over the two days allocated for hearing.

        Protective Order – the parties anticipate submitting a proposed form of

protective/confidentiality order, or their limited disputes regarding such an order, in the coming

days.



Date: October 2, 2020                 Respectfully submitted,

                                      By:     /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas Bar No. 24059147
                                              Ryan S. Loveless


                                               –3–
Case 6:20-cv-00579-ADA Document 19 Filed 10/02/20 Page 4 of 5




                           Texas Bar No. 24036997
                           Brett A. Mangrum
                           Texas Bar No. 24065671
                           Travis L. Richins
                           Texas Bar No. 24061296
                           Jeff Huang
                           Etheridge Law Group, PLLC
                           2600 E. Southlake Blvd., Suite 120 / 324
                           Southlake, TX 76092
                           Tel.: (817) 470-7249
                           Fax: (817) 887-5950
                           Jim@EtheridgeLaw.com
                           Ryan@EtheridgeLaw.com
                           Brett@EtheridgeLaw.com
                           Travis@EtheridgeLaw.com
                           Jeff@EtheridgeLaw.com

                           Mark D. Siegmund
                           State Bar No. 24117055
                           mark@waltfairpllc.com
                           Law Firm of Walt, Fair PLLC.
                           1508 North Valley Mills Drive
                           Waco, Texas 76710
                           Telephone: (254) 772-6400
                           Facsimile: (254) 772-6432

                           Counsel for Plaintiff WSOU Investments, LLC

                           /s/ Michael E. Jones
                           Michael E. Jones (Texas Bar No. 10929400)
                           Patrick C. Clutter (Texas Bar No. 24036374)
                           Potter Minton, P.C.
                           110 North College, Suite 500
                           Tyler, Texas, 75702
                           +1 (903) 597-8311
                           +1 (903) 593-0846 facsimile
                           mikejones@potterminton.com
                           patrickclutter@potterminton.com

                           Tharan Gregory Lanier (pro hac vice)
                           Jones Day
                           1755 Embarcadero Road
                           Palo Alto, California, 94303
                           +1 (650) 739-3939
                           +1 (650) 739-3900 facsimile
                           tglanier@jonesday.com



                            –4–
Case 6:20-cv-00579-ADA Document 19 Filed 10/02/20 Page 5 of 5




                           Matthew S. Warren (pro hac vice)
                           Jen Kash (pro hac vice)
                           Warren Lex LLP
                           2261 Market Street, No. 606
                           San Francisco, California, 94114
                           +1 (415) 895-2940
                           +1 (415) 895-2964 facsimile
                           20-571@cases.warrenlex.com
                           20-580@cases.warrenlex.com
                           20-583@cases.warrenlex.com
                           20-585@cases.warrenlex.com

                           Attorneys for Defendant Google LLC




                            –5–
